WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner’s order finding appel-lee Odom’s condition to be compensable and awarding temporary total and temporary partial benefits accordingly. Competent substantial evidence supports the finding of compensability and the award of temporary disability benefits in every respect except as to the award of temporary total disability benefits from January 1 to August 1, 1986. Undisputedly, and by his own admission, appellee was employed to some extent during that period. Therefore, he is not entitled to temporary total disability benefits during that time. Thus, we reverse the award of temporary total disability benefits from January 1 to August 1, 1986, and remand for a determination of whether appellee is entitled to temporary partial disability benefits for that period.
AFFIRMED in part, REVERSED in part, and REMANDED for further action consistent herewith.
MILLS and SHIVERS, JJ., concur.